Exhibit 10.9
Trunz Water Systems AG
Technologie Center
Ahornstrasse 1
CH-9323 Steinach
 
Phone +41(0) 71 447 85 45
Fax +41(0) 71 447 85 46
trunzwatersystems.com
[f8k010612ex10ix_rpmdental0.jpg]



 
 
Global Cooperation Partner Agreement
 
 
between
 
 
Trunz Water Systems AG, Technologie Center, Ahornstrasse 1, CH-9323 Steinach,
Switzerland hereinafter referred to as Supplier
 
 
and
 
Quest Water Solutions Inc., represented by Mr. John Balanko, 2030 Marine Drive,
Suite 302, North Vancouver, BC V7PIV7, Canada
 
hereinafter referred to as Dealer.
 
 

--------------------------------------------------------------------------------

 
Preliminary note
 
The Supplier is an enterprise that manufactures in Switzerland under the name
Trunz Water System, a device to produce energy and clean water. The Dealer
desires to enter into a Dealership agreement with the Supplier for the
geographic area as defined in Annex 2.
 
Supplier hereby grants to the Dealer the right to sell and distribute the Trunz
Water Systems under the following terms and conditions:
 
1.   Definitions
 
1.1
"Product" means all products from Trunz Water System and Quest Water Solutions
including all mountings according to the description and specification according
to Annex 1.

 
1.2
"Distribution" means the marketing, promoting. selling and shipping of product
within the"Contract Area".

 
1.3
"Contract area means the area according to Annex 2.

 
 
1

--------------------------------------------------------------------------------

 
 
2.   Volume of the contract
 
       The Supplier agrees to sell to the Dealer within the "Contract Area
 
3.   Legal status of the Dealer
 
3.1
The Dealer agrees to sell and distribute the product through its own sales and
distribution network at its own expense and the Dealer is an independent
contractor and is not and shall not be considered as an agent of the Supplier.

 
3.2
For markets outside of the °Contract Area", the Dealer agrees to sell and
distribute the product through the existing distribution network of the
Supplier. If this network is not existing, the Dealer can suggest a distribution
partner for the specific market to the Supplier.

 
3.3
The Dealer intends to distribute some products under the brand "Trunz Water
Systems" and agrees for these products to acknowledge Trunz as the prime
supplier in all sales and promotional material. Supplier will have the right of
approval of the literature and advertising material used to promote these
product.

 
3.4
The Dealer is allowed to distribute products under the brand of "Quest Water
Solution" withinthis contract, as long as a major part of water purification
system is being manufactured by the Supplier.

 
4.   Rights to the Product
 
Dealer agrees that this agreement does not pertain to and shall not be
considered as a transfer to the Dealer by the Supplier of any patents rights,
branding rights, trademarks, and copyrights of the Supplier and vice versa for
both parties.
 
5.    Advertising and marketing
 
5.1
The Dealer agrees to aggressively market, sell, and distribute the Product
throughout the "Contract Area". Sales strategy, market development, and
advertising shall be at the sole discretion of the Dealer, The Dealer shall
every 6 months provide to the Supplier a report concerning its marketing
strategy for the current and coming year. All advertising and marketing costs
are the responsibility of the Dealer.

 
5.2
The Supplier agrees to provide the Dealer upon request and without charge
manuals, promotional or advertising materials created by the Supplier which
concern the Products under the brand of "Trunz Water Systems".

 
6.    Sales Arrangements
 
6.1
The Dealer agrees for the duration of this agreement:
 
- to maintain a sales network
 
- to maintain adequate stock of service parts and materials to support the
product.
 
- to organise customer and warranty service to the retail customer.
 
- to recruit professional sales staff and service personnel as needed.

 
6.2
The Dealer agrees not to market, sell or distribute the Product from Trunz Water
Systems outside of the "Contract Area without the expressed approval of the
supplier.

 
 
2

--------------------------------------------------------------------------------

 
 
7.   Technical Advice
 
7.1
The Supplier agrees to co-operate with the Dealer and provide to the Dealer
without charge all necessary technical advice and know-how concerning the
Product in order to assist the Dealer in the sale, marketing, and distribution
of the Product within the 'Contract Area".

 
7.2
The Dealer agrees to provide the name and address of all buyers of the Product.
Should the Dealer become aware of any new devices or products that are  related
to water purification the Dealer will inform the Supplier of such new devices or
products.

 
8.    Patents / trade mark rights and exclusive rights
 
The Product is covered and protected by the Supplier's pending patent
application no. 00665/08 for Switzerland. The Supplier is the owner of the trade
name Trunz Water Systems. No rights to the patents or the trade name are in any
way transferred to the Dealer by this agreement. This paragraph applies vice
versa for both parties.
 
9.    Non-Competition
 
9.1
The Dealer agrees that he will not manufacture, market, sell, or distribute any
product that is in direct competition with the Trunz Water System within its
"Contract Area" other than the products sold under the brand "Quest Water
Solution" and produced by Supplier.

 
9.2
In case the Dealer decides to participate in a tender within the contract area,
the Supplier agrees not to support any other company in the same tender.

 
10. Price
 
10.1
The price of the product will be in CHF. For an example see current price list
Annex 3 which is attached hereto.

 
10.2
The price for the Product is valid for a minimum period of six months. Changes
in the pace for the Product will be communicated to the Dealer in writing a
minimum of 60 days before the price changes will become effective.

 
11. Delivery conditions
 
11.1
Delivery of the Product to the Dealer shall be ex works, Steinach, Switzerland
the Supplier's place of business in Switzerland.

 
11.2
Freight, packaging, and insurance costs are not included in the price and will
be charged as extra expense.

 
11.3
All customs duties and/or taxes shall be the sole responsibility of the Dealer.

 
11.4
General conditions of sale of Trunz Water Systems AG are part of this contract,
see Annex 4.

 
 
3

--------------------------------------------------------------------------------

 
 
12.  Payment conditions
 
12.1
The invoice is payable as follows: 60% of the total amount with the purchase
order, 20% of the total amount with announcement of shipment from Sleinach
(Switzerland) and the balance 60 days after issuing the Airwaybill or Bill of
Lading.

Alternatively the agreed payment terms in the specific quotation will be valid.

 
12.2
Payments with a total volume exceeding CHF 100'000.- shall be secured by an
irrevocable letter of credit issued by an internationally accepted bank.

 
12.3
Place for payment of the product is Switzerland.

 
13. Warranty and liability
 
13.1
The supplier hereby warranties for one year, 45 days after issuing the
Airwaybill or Bill of Lading, that the Products which were manufactured and
shipped by the Supplier to the Dealer pursuant to this agreement conform to the
advertised plans and specifications of the Supplier, and the Products are in
good working order and are free from all manufacturing defects.

 
14. Product liability insurance
 
Both the Supplier and the Dealer shall carry product liability insurance to
protect against personal injury and property damage to a third person. Each
party shall disclose to the other annually proof of insurance.
 
15. Confidentiality
 
15.1
The parties agree to hold in confidence and not disclose to persons outside of
their respective businesses the terms of this agreement or any trade or business
secrets, which are disclosed to each other in confidence. Information necessary
for legal or financial reasons may be disclosed to bankers or attorneys for the
parties.

 
15.2
The parties to this agreement shall use their best efforts to establish
procedures to protect the confidentiality of the business and trade secrets
disclosed to each other, and inform and educate their employees concerning the
necessity to maintain the confidentiality of the business and trade secrets
disclosed by the parties.

 
16. Assistance against unfair Competition and Infringement of Patents
 
The parties agree to inform each other of any anti-competitive business
practices or infringement of patents, trademarks or trade name of the other to
which they become aware. The Supplier agrees to prosecute any infringement of
its patents to which he becomes aware. The Dealer, in its sole discretion, may
assist the Supplier in the prosecution or defence of its patents, trade name or
trademark within the "Contract Area". This paragraph applies vice versa for both
parties.
 
17. Continuation and validity of the contract
 
17.1
The contract becomes effective after a first order of at least a Demo unit
within 3 months after signing this contract and payment accordingly to the
order. This contract is valid for a period of two years. This agreement will
automatically be renewed for one year annually unless it is cancelled by either
party. Written notice of cancellation must be served upon the other party no
later than six (6) months before the expiration date.

 
 
4

--------------------------------------------------------------------------------

 
 
18. Duties at contract expiration
 
18.1
The orders which have not been shipped at the ending of the contractual
relationship will be completed by the supplier pursuant to the conditions of
this contract.

 
18.2
Upon the termination of this agreement as provided herein, the Dealer will
return to the Supplier all documents pertaining to the trade secrets and
know-how affecting the Products subject to this agreement whether the documents
were provided by the Supplier or developed by the Dealer. This paragraph applies
vice versa for both parties.

 
19. Miscellaneous Provisions
 
19.1
In case from "Force Majeure, especially a shortness of raw materials and or
energy, war, fire, damages or breakdowns of companies, official measures, a
break in the transport, work stoppages, or strike by workers, the involved
contracting party will be released from his obligations of this contract without
liability for any damages for breach of this agreement.

 
19.2
The provisions of this Agreement are severable, and in the event that any
provisions of this Agreement shall be held to be invalid, illegal, or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 
19.3
Failure of any of the parties. hereto to enforce any of the provisions of this
Agreement or any rights with respect thereto or to exercise any election
provided for therein, shall in no way be considered a waiver of such provisions,
rights, or election or in any way to affect the validity of this Agreement. No
term or provision hereof shall be deemed waived and no breach excused, unless
such waiver or consent shall be in writing and signed by the party claimed to
have waived or consented. The failure by any of the parties hereto to enforce
any of said provisions, rights, or elections shall not preclude or prejudice
other provisions, rights, or elections which it may have under this Agreement.
Any consent by any party to, or waiver of, a breach by the other, whether
express or implied, shall not constitute a consent or waiver of, or excuse for
any other, different or subsequent breach. All remedies herein conferred upon
any party shall be cumulative and no one shall be exclusive of any other remedy
conferred herein by law or equity.

 
19.4
This Agreement shall be binding not only upon the parties hereto, but also upon
without limitations thereto, their assignees, successors, heirs, devices,
divisions, subsidiaries, officers, directors and employees.

 
20. Applicable law
 
The interpretation and enforcement of the terms of this agreement shall be
according to the laws of Switzerland.
 
21. Jurisdiction
 
As exclusive jurisdiction CH-St. Gallen will be agreed.
 
22. Changes and additions
 
This agreement once executed may only be modified or the terms changed if
written, signed and dated by both parties.


 
5

--------------------------------------------------------------------------------

 
 
Trunz Water Systems AG
Quest Water Solutions



[f8k010612ex10ix_rpmdental5.jpg]
 
 
 
 
6

--------------------------------------------------------------------------------